United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 09-1600
                                 ___________

Orlando E. Townsend,                   *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Amy J. Bang, Manager, EEO              *
Compliance; Union Pacific Railroad     *      [UNPUBLISHED]
Company; A. Terry Olin, General        *
Director, Union Pacific Railroad,      *
                                       *
            Appellees.                 *
                                  ___________

                            Submitted: December 14, 2009
                               Filed: December 17, 2009
                                ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Orlando Townsend appeals the district court’s1 dismissal of his employment-
discrimination action. Upon de novo review, see Parkhurst v. Tabor, 569 F.3d 861,
865 (8th Cir. 2009), cert filed, 78 U.S.L.W. 3302 (Nov. 4, 2009) (No. 09-561), we




      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
agree with the district court that the claims were time-barred. Therefore, we affirm.
See 8th Cir. R. 47B.
                         ______________________________




                                         -2-